UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2083


STEPHEN J. CANTERBURY,

                  Plaintiff – Appellant,

          v.

J.P. MORGAN MORTGAGE ACQUISITION CORPORATION,

                  Defendant – Appellee,

          and

GMAC   MORTGAGE     CORPORATION     LLC,    d/b/a     GMAC   Mortgage
Corporation,

                  Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00059-NKM-BWC)


Submitted:   March 13, 2014                    Decided:      March 26, 2014


Before NIEMEYER     and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Jason C. Hicks, WOMBLE
CARLYLE SANDRIDGE & RICE, LLP, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Stephen    J.   Canterbury       appeals    the     district    court’s

order dismissing his complaint seeking a declaratory judgment

that he validly exercised his right to rescission of a refinance

credit transaction under the Truth in Lending Act (“TILA”), 15

U.S.C. §§ 1601-1667f (2012), seeking enforcement of rescission,

and seeking alteration of the timing of tender under TILA.                     We

have   reviewed    the    record     and    find     no     reversible     error.

Accordingly, we affirm the district court’s order.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before    this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                      3